UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ The number of shares of the issuer's common stock, $0.001 par value, outstanding as of May 13, 2014 was 20,770,632. AUXILIO, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ (Deficit) Equity for the Three Months Ended March 31, 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 PART II - OTHER INFORMATION Item 1A Risk Factors 19 Item 6 Exhibits 19 Signatures 20 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Loan acquisition costs Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Line of credit Deferred revenue Convertible notes payable, net of discount of $47,000 and $82,250 at March 31, 2014 and December 31, 2013, respectively Current portion of capital lease obligations Total current liabilities Long-term liabilities: Capital lease obligations less current portion Total long-term liabilities Commitments and contingencies Stockholders' equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 20,743,966 and 20,643,966 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expense): Interest expense ) ) Total other income (expense) ) ) Loss before provision for income taxes ) ) Income tax expense Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2014 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balance at December 31, 2013 $ $ $ ) $ Stock compensation expense for options and warrants granted to employees and directors - - - Conversion of convertible note payable - Net loss - - - ) ) Balance at March 31, 2014 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Stock compensation expense for warrants and options issued to employees and directors Fair value of stock granted for marketing services - Interest expense related to accretion of debt discount costs Interest expense related to amortization of loan acquisition costs Changes in operating assets and liabilities: Accounts receivable Supplies ) ) Prepaid and other current assets ) ) Deposits - Accounts payable and accrued expenses Accrued compensation and benefits ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) - Net cash used for investing activities ) - Cash flows from financing activities: Net repayments on line of credit agreement - ) Payments on capital leases ) ) Net proceeds from issuance of common stock through employee stock options - Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Three Months Ended March 31, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $
